Citation Nr: 0027850	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-14 866	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
breast cancer due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
breast cancer due to Agent Orange had not been submitted.  


FINDINGS OF FACT

1.  In December 1998, the Board denied the veteran's claim 
for service connection for breast cancer due to Agent Orange.  

2.  Private medical statements dated in January 1999 and 
February 1999 bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and by themselves or with evidence previously 
assembled are so significant they must be considered in order 
to decide fairly the merits of the claim.

3.  Competent evidence associating the veteran's breast 
cancer to exposure to Agent Orange has been submitted.  


CONCLUSIONS OF LAW

1.  The Board's December 1998 decision denying service 
connection for breast cancer due to Agent Orange exposure is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  



2.  New and material evidence has been received sufficient to 
reopen the claim for service connection for breast cancer due 
to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for breast cancer due to 
Agent Orange is well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previously, in a December 1998 decision, the Board originally 
denied the veteran's claim for service connection for breast 
cancer due to Agent Orange exposure.  In the prior decision, 
the Board concluded that, at that time, the claims folder did 
not contain competent evidence attributing the veteran's 
breast cancer to his military service or to an event or 
injury therein, including exposure to Agent Orange.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (1999).  Consequently, the issue currently before 
the Board is whether the veteran has submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for breast cancer due to Agent 
Orange exposure.

Once a decision becomes final under 38 U.S.C.A. § 7104(b), 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether 


the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  Finally, a determination must be made as 
to whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  

Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet.App. 203 
(1999).

Among the evidence associated with the claims file since the 
Board's December 1998 decision are January 1999 and February 
1999 letters from private medical personnel who have treated 
the veteran.  In the January 1999 letter, the veteran's 
reported history of exposure to Agent Orange as well as his 
August 1996 diagnosis of adenocarcinoma of the right breast 
which required a right mastectomy and chemotherapy were 
noted.  In addition, a medical opinion was provided that 
"[o]ne has to consider this exposure as having a high 
probability of some causative effect."  Furthermore, in a 
February 1999 letter, a private physician stated that, 
although he is "not an authority to decide whether the 
exposure to Agent Orange is related to his [the veteran's 
breast] cancer, . . . theoretically this possibility may be 
present."  

These letters, which provide medical opinions that appear to 
associate the veteran's breast cancer with exposure to Agent 
Orange, bear directly and substantially upon 


the specific matter under consideration and were not 
considered by the Board at the time of its December 1998 
decision.  Moreover, the letters are so significant that they 
must be considered to decide fairly the merits of this claim.  
The letters therefore constitute new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for breast cancer due to Agent Orange exposure.  

The Board must now determine whether the veteran's claim for 
service connection for breast cancer due to Agent Orange 
exposure is well grounded.  To establish that a claim for 
service connection is well grounded, a veteran must 
demonstrate "medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488, 493 (1997); see Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  In addition, certain diseases, such as 
malignant tumors, when manifest to a degree of 10 percent or 
more within one year after a veteran's military service, will 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.307(a)(6)(ii) 
(1999) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2000) and 38 C.F.R. § 3.307(d) (1999) are also 
satisfied.  Notwithstanding the foregoing, however, a 
claimant is not precluded from establishing service 
connection for diseases not subject to presumptive service 


connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To the degree that the January 1999 and February 1999 private 
medical letters in the present case appear to reflect that 
the veteran's breast cancer is associated with Agent Orange 
exposure, the Board believes that competent evidence of a 
current disability associated with service has been received.  
The Board concludes, therefore, that the veteran's claim for 
service connection for breast cancer due to exposure to Agent 
Orange is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's service connection 
claim on the merits.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
breast cancer due to Agent Orange exposure is reopened.  

The issue of entitlement to service connection for breast 
cancer due to Agent Orange exposure is well-grounded.  To 
this extent only, the appeal is granted.  


REMAND

As noted, the veteran's claim for service connection for 
breast cancer due to Agent Orange exposure has been reopened, 
and must be considered on a de novo basis.  The case was 
developed by the RO solely on the basis of whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for breast cancer due to 
Agent Orange exposure.



In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  Here, as 
noted, the Board is considering the issue on a differing 
basis than that considered by the RO.

While the Board accepts the veteran's statements that he was 
exposed to Agent Orange in service as true for purposes of 
establishing a well-grounded claim, (see King v. Brown, 5 
Vet. App. 19, 21 (1993)), there is no evidence in the claims 
file to support this assertion on the merits.  On remand, 
therefore, the RO should ask the veteran to specify exactly 
where he is claiming that he was exposed to Agent Orange 
during his service in Vietnam.  Once this information is 
received from the veteran, the RO should forward it, along 
with a copy of the veteran's service personnel records, to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the "United States Army and Joint 
Services Environmental Support Group" (ESG).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to VARO for the following action:

1.  The RO should request that the 
veteran provide, in as much detail as 
possible, information regarding his 
claimed in-service exposure to Agent 
Orange.  Such information should included 
the dates of exposure, locations where he 
may have been exposed to Agent Orange, 
and the unit(s) in which he served.




2.  If the record contains sufficient 
information, the RO should request that 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG), 7798 
Cissna Road, Springfield, VA 22150, 
verify the veteran's claim of exposure to 
Agent Orange.  The RO should forward any 
information obtained from the veteran as 
well as a copy of his service personnel 
records, if available.  If such a request 
for verification of exposure to Agent 
Orange is not made, the RO should 
document the reason.  

3.  After obtaining the necessary 
authorizations, the RO should contact 
Meredith Heidenfeld, PA-C and Zaki 
Sammon, M.D., and request all treatment 
records of the veteran, especially those 
treatment records on which they based 
their opinions regarding the etiology of 
the veteran's breast cancer.  The RO 
should also offer Ms. Heidenfeld and Dr. 
Sammon an opportunity to support their 
opinions and provide the bases for their 
conclusions regarding the etiology of the 
veteran's breast cancer.  Upon receipt, 
VARO should associate all such records 
obtained with the veteran's claims file.

4.  Also, with the veteran's written 
authorization for the release of medical 
records where necessary, copies of any 
additional reports of treatment that the 
veteran has received for his breast 
cancer which have not been previously 
obtained or requested should be procured 
and associated with the claims folder.  




5.  If the RO determines that the record 
establishes that the veteran was exposed 
to Agent Orange during his service in the 
Republic of Vietnam, the RO should 
arrange for a VA specialist in oncology 
to review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
breast cancer was caused by exposure to 
Agent Orange.  If possible, the examiner 
should also comment on the statements 
made by Ms. Heidenfeld and Dr. Sammon in 
their January 1999 and February 1999 
letters.  All opinions must be supported 
by a written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

6.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim for service connection for breast 
cancer due to Agent Orange exposure.   If 
the RO's determination remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of the REMAND is to comply with due process 
requirements.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



